Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.



Such claim limitation(s) is/are:
“device for directing an aerosol of a volatile liquid and configured to cool a region of defined area anywhere on the build object” of independent claim 1, ca. ll. 5-6.

The following claim limitations contain sufficient structure to be considered terms of art which DO NOT invoke 35 U.S.C. 112(f):
	The extrusion head of claim 1, line 3.
	The control element configured to … of claim 1, line 7-11.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claim 1, 2, 4-5, 8, 10-11, 17 allowed.

The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 1, closest related prior art newly made of record Carlock (US 2017/0215453) and Steuer (US 2008/0274241) disclose the structural features of the apparatus but not the controller to direct the cooling element comprising a directed aerosol of a volatile liquid to cool a unsupported overhang portion.
While Carlock discloses a system (treated as an apparatus) (see system of title) for reinforcing portions of a build object (see tempered chocolate 3D confection of [0087]) formed by (product by process – see MPEP 2173.05(p) an additive, extrusion-based 3D printing operation (see 3D printing system of [0087]), the system comprising:
	An extrusion head (see nozzle 75 of [0087]) configured to receive a substrate material (chocolate) and to selectively deposit (nozzles selectively deposit as understood by one of ordinary skill in the art) the substrate material as a continuous road (see complex and stable 3D shape of [0087], roads of [0008] “The modeling material is usually extruded through an extrusion tip carried by an extrusion head, and is deposited as a sequence of roads on a substrate in an x-y plane.”) to create a build object (see 3D object of [0008], 3D shape of [0087]);
	At least one directed cooling element (see cooling system 82 of [0087]) comprising a device for directing an aerosol of water. (see temperature and humidity control of [0087]). However, water is not a volatile liquid, at least not at room temperature.

	In the same field of endeavor of additive manufacturing, Steuer (US 2008/0274241) discloses spraying (see [0098], “Other techniques for potentially accelerating the cooling 
	See MPEP 2144.05(II)(A) and (B).  Cooling, while not relative, can be considered relative to ambient or the hot extruded substrate material.  In this case, Examiner considers the cooling to be room temperature Beta 6 cocoa butter as compared to heated/liquid chocolate to be considered cooling within the broadest reasonable interpretation standard.
Steuer had the benefit of controlling the cooling of the article formed based upon the amount of Beta 6 cocoa butter sprayed and its exact temperature as understood by one of ordinary skill in the art.  
Carlock further discloses a control element (see control system of abs, printer controller 94 of [0091]).
Steuer further discloses a control element (see main controller 1213 of [0095]).
The combined controllers of Carlock and Steuer is taken to read on being configured to direct the at least one directed cooling element to remove heat from the road while the road is deposited (hot chocolate coming into contact with room temperature beta 6 cocoa butter removes heat/cools the road when it is deposited, Id.).

However, Carlock nor Steuer disclose that the control element is further configured to identify an upcoming extrusion of an unsupported overhang, and to direct the at least one cooling element to solidify the unsupported overhang portion simultaneous with extrusion of the unsupported overhang.

While Buller (US 9399256) also discloses that a portion of the deposited layer can be cooled (see col. 116, 5-17), it does not disclose and is not capable of direction an aerosol of a volatile liquid and configured to cool a region of defined area anywhere on the build object.  There was not motivation to combine Buller with the other cited references, and even if one did, it would not arrive one of ordinary skill in the art at the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUY F MONGELLI/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712